                             UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                               GREEN BAY DIVISION


 REBECCA A. ROHRER, individually and on
 behalf of others similarly situated,                   Case No. 1:20-cv-01651
        Plaintiff,

 v.

 PASKIN & OBERWETTER LAW OFFICES
 LTD,

        Defendant.
                                 CLASS ACTION COMPLAINT

       NOW COMES Plaintiff, REBECCA A. ROHRER, individually and on behalf of others

similarly situated, by and through her undersigned counsel, complaining of Defendant, PASKIN

& OBERWETTER LAW OFFICES LTD, as follows:

                                   NATURE OF THE ACTION

       1.      This action seeks redress for Defendant’s violations of the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                                 JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                             PARTIES
       4.      REBECCA A. ROHRER (“Plaintiff”) is a natural person, over 18-years-of-age,

who at all times relevant resided in this federal jurisdiction.

       5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).




                                                   1

         Case 1:20-cv-01651-WCG Filed 10/30/20 Page 1 of 10 Document 1
           6.      PASKIN & OBERWETTER LAW OFFICES LTD (“Defendant”) is a debt

collection firm that describes itself as “being firmly dedicated to the practice of collection law for

the past 30 years.” 1

           7.      Defendant maintains a principal place of business at 404 Glenway Street, Madison,

WI 53711.

           8.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because the

principal purpose of Defendant’s business is the collection of debt owed to others.

                                        FACTUAL ALLEGATIONS
           9.      Plaintiff lived at the Greenbriar Village apartment complex for countless years.

           10.     Plaintiff always paid her rent on time and never had issues with management.

           11.     Due to an unforeseen life event Plaintiff was forced to break her lease in late 2019

(“subject debt”).

           12.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5).

           13.     Eventually, the subject debt was eventually placed with Defendant for collection.

           14.     On or around September 23, 2020, Defendant mailed Plaintiff a letter in an attempt

to collect the subject debt (“Defendant’s Letter”).

           15.     Defendant’s Letter depicted, in pertinent part, as follows:



                                           Intentionally Left Blank




1
    http://www.polaw.com/aboutus.html (last accessed on October 30, 2020)

                                                         2

             Case 1:20-cv-01651-WCG Filed 10/30/20 Page 2 of 10 Document 1
       16.     Defendant’s Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

       17.     Defendant’s Letter did not conspicuously identify the current creditor as required

by §1692g(a)(2) of the FDCPA.

       18.     Specifically, Defendant’s Letter identified “Greenbriar Village” as a “client” but

did not identify the current creditor or any creditor at all.

       19.     Defendant’s Letter confused Plaintiff as she was unable to determine if the “client,”

Greenbriar Village, was also the current creditor.

       20.     In other words, just because Greenbriar Village may have been the original creditor

does not necessarily mean that it is also the current creditor.


                                                 3

         Case 1:20-cv-01651-WCG Filed 10/30/20 Page 3 of 10 Document 1
       21.     Further obfuscating the identity of the current creditor, Defendant’s Letter

requested that payment be made directly to Defendant, and not Greenbriar Village.

       22.     Defendant’s Letter was additionally confusing because it did not conspicuously

identify Greenbriar Village as Defendant’s “client,” thus further obscuring the identity of the

current creditor.

       23.     Defendant’s Letter also stated that Plaintiff could write to Defendant to find out if

the original creditor was different from the current creditor.

       24.     This language raised the possibility that the subject debt could have been sold, but

did not clarify who actually owned the subject debt.

       25.     Accordingly, Defendant’s Letter confused Plaintiff as she was unable to determine

whether Greenbriar Village, Defendant, or an unknown third party was the current creditor to

whom the subject debt is owed to.

                                            DAMAGES


       26.     Congress enacted the FDCPA to “rein in certain "evils" associated with debt

collection," Bentrud v. Bowman, Heintz, Boscia & Vician, P.C., 794 F.3d 871, 874 (7th Cir. 2015),

because existing legal remedies were, in its judgment, "inadequate to protect consumers." 15

U.S.C. § 1692(b).

       27.     To address those practices, the FDCPA imposes a "rule against trickery." Beler v.

Blatt, Hasenmiller, Leibsker & Moore, LLC, 480 F.3d 470, 473 (7th Cir. 2007); see also O'Rourke

v. Palisades Acquisition XVI, LLC, 635 F.3d 938, 941 (7th Cir. 2011) (noting that the FDCPA's

prohibitions "keep consumers from being intimidated or tricked by debt collectors").

       28.     The statute thus gives debtors a right to receive accurate information, which they

can enforce against debt collectors by bringing suit under the FDCPA. See Hahn v. Triumph


                                                  4

         Case 1:20-cv-01651-WCG Filed 10/30/20 Page 4 of 10 Document 1
P'ships LLC, 557 F.3d 755, 757 (7th Cir. 2009) ("The [FDCPA] is designed to provide information

that helps consumers to choose intelligently ... .").

        29.     Being lied to in violation of an anti-trickery statute like the FDCPA is a concrete

harm . See Havens Realty Corp. v. Coleman, 455 U.S. 363, 373-74, 102 S. Ct. 1114, 71 L. Ed. 2d

214 (1982) (holding that a plaintiff "who has been the object of a misrepresentation made

unlawful" by federal statute suffered an injury in fact and thus had Article III standing).

        30.     Although the Letter identifies Greenbriar Village as the “client,” the Letter fails to

identify Plaintiff's current creditor or a creditor at all.

        31.     The confusing language in Defendant’s Letter impacted Plaintiff’s decision to pay

the subject debt as Plaintiff was deprived of her right to receive critical information required by

the FDCPA.

        32.     Concerned with having had her rights violated, Plaintiff was forced to retain

counsel; therefore, expending time and incurring attorney’s fees to vindicate her rights.

                                       CLASS ALLEGATIONS

        33.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

        34.     Plaintiff brings this action pursuant to and Fed. R. Civ. P. 23, individually, and on

behalf of all others similarly situated (“Putative Class”).

        35.     The Putative Class is defined as follows:

         All natural persons residing in the State of Wisconsin (a) that received a
         correspondence from Defendant; (b) attempting to collect a consumer debt
         placed by Greenbriar Village with Defendant for collection; (c) that failed to
         conspicuously identify the current creditor; (d) within the one (1) year preceding
         the date of this complaint through the date of class certification.




                                                     5

          Case 1:20-cv-01651-WCG Filed 10/30/20 Page 5 of 10 Document 1
         36.    The following individuals are excluded from the Putative Class: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, Defendant’s

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

have a controlling interest and their current or former employees, officers and directors; (3)

Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion from

the Putative Class; (5) the legal representatives, successors or assigns of any such executed

persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated

and/or released.

         A.     Numerosity:

         37.    Upon information and belief, Defendant mailed hundreds of similar letters to

consumers in Wisconsin.

         38.    The exact number of members of the Putative Class are unknown and not available

to Plaintiff at this time, but it is clear that individual joinder is impracticable.

         39.    Members of the Putative Class can be objectively identified from records of

Defendant to be gained in discovery.

         B.     Commonality and Predominance:

         40.    There are many questions of law and fact common to the claims of Plaintiff and the

Putative Class, and those questions predominate over any questions that may affect individual

members of the Putative Class.

         C.     Typicality:

         41.    Plaintiff’s claims are representative of the claims of other members of the Putative

Class.




                                                    6

          Case 1:20-cv-01651-WCG Filed 10/30/20 Page 6 of 10 Document 1
         42.   Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

members of the Putative Class received the same letter and are thus entitled to the same damages.

         D.    Superiority and Manageability:

         43.   This case is also appropriate for class certification as class proceedings are superior

to all other available methods for the efficient and fair adjudication of this controversy.

         44.   The damages suffered by the individual members of the Putative Class will likely

be relatively small, especially given the burden and expense required for individual prosecution.

         45.   By contrast, a class action provides the benefits of single adjudication, economies

of scale, and comprehensive supervision by a single court.

         46.   Economies of effort, expense, and time will be fostered and uniformity of decisions

ensured.

         E.    Adequate Representation:

         47.   Plaintiff will adequately and fairly represent and protect the interests of the Putative

Class.

         48.   Plaintiff has no interests antagonistic to those of the Putative Class, and Defendant

has no defenses unique to Plaintiff.

         49.   Plaintiff has retained competent and experienced counsel in consumer class action

litigation.

                                       CLAIMS FOR RELIEF

                                          COUNT I:
                 Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)
                  On behalf of Plaintiff and members of the putative class

         50.   All Paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.


                                                  7

           Case 1:20-cv-01651-WCG Filed 10/30/20 Page 7 of 10 Document 1
                                 Violation(s) of 15 U.S.C. § 1692g

       51.     Section 1692g(a) provides:

       (a) Within five days after the initial communication with a consumer in connection
       with the collection of any debt, a debt collector shall, unless the following
       information is contained in the initial communication or the consumer has paid the
       debt, send the consumer a written notice containing –

               (1)     the amount of the debt;

               (2)     the name of the creditor to whom the debt is owed;

               (3)     a statement that unless the consumer, within thirty days after receipt
                       of the notice, disputes the validity of the debt, or any portion thereof,
                       the debt will be assumed to be valid by the debt collector;

               (4)     a statement that if the consumer notifies the debt collector in writing
                       within the thirty-day period that the debt or any portion thereof, is
                       disputed, the debt collector will obtain verification of the debt or a
                       copy of a judgment against the consumer and a copy of such
                       verification or judgment against the consumer and a copy of such
                       verification or judgment will be mailed to the consumer by the debt
                       collector; and

               (5)     a statement that, upon the consumer’s written request within the
                       thirty-day period, the debt collector will provide the consumer with
                       the name and address of the original creditor, if different from the
                       current creditor.


       52.     Section 1692g of the FDCPA requires debt collectors to make certain disclosures,

including the identity of the current creditor.

       53.     Defendant violated 15 U.S.C. §1692g by failing to adequately provide Plaintiff with

the disclosures required by the FDCPA

       54.     Specifically, Defendant violated §1692g(a)(2) by failing to identify the current

creditor or a creditor to whom the debt is owed.




                                                  8

         Case 1:20-cv-01651-WCG Filed 10/30/20 Page 8 of 10 Document 1
       55.      As set forth above, Defendant’s Letter confused Plaintiff as she was unable to

determine whether Greenbriar Village, Defendant, or an unknown third party was the current

creditor to whom the subject debt is owed to.

       56.      The confusing and misleading nature of Defendant’s Letter impacted Plaintiff’s

decision to pay the subject debt and thus Defendant’s omissions and misrepresentations were

material.

       57.      Assuming, arguendo, that Greenbriar Village is in fact the creditor to whom the

debt is owed, Defendant’s Letter is still deficient because “[t]he mere presence of the correct name

in the notice somewhere does not suffice.” Steffek v. Client Services, Inc., 948 F.3d 761, 765 (7th

Cir. 2020).

       58.      Plaintiff may enforce the provisions of 15 U.S.C.§1692g(a)(2) pursuant to section

k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides "any debt collector

who fails to comply with any provision of [the Fair Debt Collection Practices Act] with respect to

any person is liable to such person in an amount equal to the sum of –

       (1)      any actual damage sustained by such person as a result of such failure;

       (2)

                (A)    in the case of any action by an individual, such additional damages
                       as the court may allow, but not exceeding $1,000.00; or

       (3)      in the case of any successful action to enforce the foregoing liability, the
                costs of the action, together with reasonable attorney's fees as determined
                by the court.


       WHEREFORE, Plaintiff requests the following relief:

       A.       an order certifying the proposed class and the appointment of Plaintiff as the class

                representative;


                                                 9

            Case 1:20-cv-01651-WCG Filed 10/30/20 Page 9 of 10 Document 1
       B.     a finding that Defendant violated 15 U.S.C. §1692g(a)(2);

       C.     an injunction prohibiting Defendant from sending similar unlawful collection

              letters to consumers;

       D.     an award of statutory damages in the amount of $1,000 to Plaintiff;

       E.     an award of statutory damages in the amount of $1,000 to each putative class

              member;

       F.     an award to Plaintiff for her reasonable attorney’s fees and costs;

       G.     any further relief this Honorable Court deems just and proper.



                                DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

Dated: October 30, 2020                           Respectfully submitted,

                                                  REBECCA A. ROHRER
                                                  By: /s/ Victor T. Metroff

                                                  Victor T. Metroff, Esq.
                                                  Mohammed O. Badwan, Esq.
                                                  Sulaiman Law Group, Ltd.
                                                  2500 South Highland Avenue
                                                  Suite 200
                                                  Lombard, Illinois 60148
                                                  (630) 575-8180
                                                  vmetroff@sulaimanlaw.com
                                                  mbadwan@sulaimanlaw.com




                                                10

        Case 1:20-cv-01651-WCG Filed 10/30/20 Page 10 of 10 Document 1
